     Case: 1:20-cv-02421 Document #: 24 Filed: 04/23/20 Page 1 of 1 PageID #:2980




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                    Case No. 20-cv-02421
              Plaintiff,
v.                                                  Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                         Magistrate Judge Susan E. Cox

              Defendants.


                             NOTIFICATION OF AFFILIATES

       Pursuant to Fed. R. Civ. P. 7.1 and Local Rule 3.2, Christian Dior Couture, S.A., by and

through its undersigned counsel, certifies that it is a wholly owned subsidiary of Christian Dior

S.A. which is a publicly held company.

Dated this 23rd day of April 2020.          Respectfully submitted,


                                            /s/ Justin R. Gaudio________
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law

                                            Attorneys for Plaintiff Christian Dior Couture, S.A.
